Citation Nr: 1415863	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  09-24 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a thoracic spine disability.  


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1952 to April 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction rests with the RO in Los Angeles, California, from which the Veteran's appeal was certified.

The Veteran's initial service connection claim for a back disability has been more broadly characterized to include any disability affecting the cervical or thoracic spine, and has been properly developed as such by the RO.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The November 2008 rating decision denied entitlement to service connection for degenerative arthritis for the cervical, thoracic and lumbar spine.  In a December 2008 notice of disagreement (NOD), the Veteran contested this determination.  In a February 2014 rating decision, the RO granted entitlement to service connection for degenerative arthritis of the lumbar spine.  The Veteran has not expressed disagreement with any aspect of this determination.  Since this represents a full grant of the benefit on appeal concerning this issue, it is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Service connection may generally be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). However, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

In January 2014, the RO obtained medical opinions for the cervical spine claim and the thoracic spine claim; however, the Board finds these opinions are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Specifically, the January 2014 VA examiner, for both the cervical spine and the thoracic spine claims, based each opinion, in part, on the absence of any complaints for either condition during service and the lack of any notation for either condition on the Veteran's separation examination.  However, VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  When the Veteran does not meet the regulatory requirements for a disability at separation, service connection can still be established if medical evidence shows that it is actually due to incidents during service.  38 C.F.R. § 3.303(d); see also Hensley v. Brown, 5 Vet. App. 155 (1993).  

Additionally, the January 2014 VA examiner, in each opinion for the thoracic spine and cervical spine claims, cited an online medical information resource which reported that degenerative arthritis of the joints can result from a multitude of factors such as aging, joint integrity, local inflammation, mechanical forces and cellular and biochemical processes.  However, the January 2014 VA examiner did not provide an opinion as to the actual etiology of either the Veteran's thoracic or cervical spine disabilities.  Furthermore, the January 2014 VA examiner opined, with respect to each disability on appeal, that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury.  However, this opinion does not address all theories of entitlement, such as presumptive service connection for certain chronic diseases.  

Finally, the January 2014 VA examiner, with respect to the evidence reviewed, for both opinions on appeal, lists records that were reviewed but not included in the Veteran's claims file as CAPRI (Compensation and Pension Records Interchange) records, C-file, and missing post-service records from 1978 onwards.  The Board is unclear what the January 2014 VA examiner intends to convey with this statement because the examiner also indicated elsewhere that the claims file was reviewed, and presumably missing records cannot be reviewed.  Nonetheless, CAPRI records were cited as reviewed and such records are not associated with the Veteran's claims file, although the January 2014 medical opinions themselves are labeled in Virtual VA as CAPRI records.  Thus, on remand, all CAPRI records should be associated with the claims file or it should be indicated that such records do not exist.  The Veteran must be notified of any inability to obtain the requested documents.  See 38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

The Veteran indicated, in an April 2008 statement, and in the July 2009 substantive appeal, that he has received chiropractic treatment.  However, these records are not associated with the claims file, although the Board notes that the Veteran has been provided with an opportunity to identify any relevant treatment providers.  However, in light of the remand, Veteran should be afforded an opportunity to submit copies of these identified chiropractic records, or any other relevant records, to VA, or complete an authorization form permitting VA to obtain these records on his behalf.  If the Veteran provides the requested authorization, VA should make two attempts to obtain the relevant private treatment records, or make a formal finding as to why a second request for such records would be futile and provide notice of such to the Veteran and his representative.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain and associate with the record all CAPRI records pertaining to the Veteran, or indicate that such records do not exist.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

2.  Obtain the necessary authorization from the Veteran and then attempt to obtain any relevant chiropractic treatment records, or any other relevant treatment records.  All attempts to obtain these records must be documented in the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a spine examination by an examiner other than the one who provided the January 2014 medical opinions, for purpose of ascertaining the nature and etiology of any current cervical and thoracic spine disabilities, diagnosed during the pendency or proximate to the claim.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  In providing the etiological opinions, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  Following a review of the claims file, the examiner is asked to address the following:

a.  Whether it at least as likely as not (50 percent or greater degree of probability) that any thoracic spine condition (to include degenerative arthritis) had its onset during, is causally or etiologically related to the Veteran's active service, or manifested to a compensable degree within one year of separation from service.

b.  Whether it at least as likely as not (50 percent or greater degree of probability) that any cervical spine condition (to include degenerative arthritis) had its onset during, is causally or etiologically related to the Veteran's active service, or manifested to a compensable degree within one year of separation from service.

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as to find against causation.

The examiner must provide a complete rationale for any opinion expressed.

4.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

5.  Finally, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



